Order filed, April 23, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                                NO. 14-12-00824-CV
                                  ____________

                 MARTHA RANGEL GONZALEZ, Appellant

                                        V.

                  VIRGILIO RAMON-SAVALZA, Appellee


                   On Appeal from the 246th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2011-23305


                                     ORDER

      The reporter’s record in this case was due December 10, 2012. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record or notification as to payment for the reporter’s record. The record has not
been filed with the court. Because the reporter’s record has not been filed timely,
we issue the following order.
      We order Jennifer Slessinger, the substitute court reporter, to file the record
in this appeal within 30 days of the date of this order.

                                   PER CURIAM